Case 9:18-cv-81288-WPD Document 74-1 Entered on FLSD Docket 03/27/2020 Page 1 of 4




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION


     KIRILL      YUROVSKIY,             a   foreign
     individual,
                                                            Case No.: 9:18-cv-81288
                         Plaintiff,

     vs.

     IMPEX POINT, LLC., a Florida Limited
     Liability Corporation


                         Defendant.


                          AFFIDAVIT PURSUANT TO FFA. STAT. § 56.29

  THE STATE OF FLORIDA
  COUNTY OF PALM BEACH

        I, Andre G. Raikhelson, being sworn certify that the following statements are true to the best
   of my knowledge:
           1. Affiant is at least eighteen (18) years of age, legally competent and authorized to
              execute this Affidavit.
           2. Affiant makes this Affidavit based upon personal knowledge and as the attorney of
              record for the Plaintiffs in Case No. 9:18-cv-81288.
           3. Plaintiff holds a final judgement against IMPEX POINT, LLC., which was issued by the
              United States Southern District of Florida, in the above styled matter.
           4. The Final Judgment is in the amount of for the amount of Three Hundred Thirty-Five
              Thousand, One Hundred nine and sixty cents ($335,109.60).
           5. The Final Judgement remains valid and outstanding.

           6. On February 11, 2020, Mr. Petrov admitted, towards the end of that day of deposition
              that he compensates himself for business expenses with his personal account.

                  Q.· ·The transactions, the withdrawals and ·other debits on November
                  1, 2017 to November 30, 2017. They're all -- besides the PayPal
                  transactions, they're all credit card payments to ·either your Bank of
                  America account or the American Express account; is that correct?
Case 9:18-cv-81288-WPD Document 74-1 Entered on FLSD Docket 03/27/2020 Page 2 of 4



               A.· ·Uh-huh.

               Q.· ·Okay. Both of those -- is that a yes?

               A.· ·Yes, yes.

               Q.· ·And both of those credit cards are associated with Impex Point,
               yes?

               A.· ·Which ones?

               Q.· ·Well, the American Express card and the ·Bank of America
               credit card transaction?
               A.· ·Not necessarily.

               Q.· ·They can go to you individually?

               A.· ·If I pay for the business with my personal ·card, then I
               compensate those expenses with this ·card, yes.

               Q.· ·So are you testifying that at some -- in ·some instances, you pay
               for business expenses with ·your personal card and then compensate
               that with this account

               A.· ·Yes.

               Q.· ·Okay. And some of these American Express ·transactions could
               be just that, right?

               A.· ·Yes, it can be.


        (Petrov. Dep. Tran. Pg. 44; ln 4-25; pg. 45; ln 1-5 – February 11, 2020)

        7. On February 18, 2020, Mr. Petrov attending a continuation of his February 11, 2020
           deposition. This time, with documents and complete bank statements in hand, Mr.
           Petrov admitted to paying Impex Point, LLC.’s debts with his personal account.

               Q.· ·I'm going to give you mine, and I'm also going ·to show you the
               March 2019 statement from Bank of America. And this is the
               business Gold rewards for Impex Point American Express.

               A. · Yes, yes.
Case 9:18-cv-81288-WPD Document 74-1 Entered on FLSD Docket 03/27/2020 Page 3 of 4



               Q.· · Now, there is a $5,000 balance. Roughly, a ·$5,000 balance.
               Can you please for the Court tell me the ·exact balance, because I
               don't have it in front of me.

               A.· · $5,076.28.
               ·
               Q.· · And that's -- where did you pay them from? If we
               look at this checking account you have a negative
               balance. You didn't pay it from there. Where did
               you pay ·it from?

               A.· · I --

               Q.· · When I say this account, I mean your Bank of
               America checking account
               for Impex Point.

               A.· · Yes, I understand. Well, because -- because this
               problem was created for Impex Point and the account
               was frozen. I paid this balance from American Express
               myself, and I'm -- I can't afford to pay the whole
               amount. So little by little I paid it myself on my own.

               Q.· · So you used your personal account?

               A.· · Well, yes, of course.
               ·
               Q.· · Okay. And is that also true for April?

               A. It's true even to this point, because April and May, and you
               know, to the current time, because the ·activities of this company is
               frozen. I have to pay the balance myself.


        (Petrov. Dep. Tran. Pg. 8; ln 2-25; pg. 9; ln 1-4 – February 18, 2020)

        8. Plaintiff seeks proceedings supplementary to pierce the corporate veil and assert
           personal liability against the Supplementary Defendant as evidence exists showing the
           Supplementary Defendant compensates himself for business expenses with his personal
           account. Supplementary Defendant also admits to paying Judgment Debtor, IMPEX
           POINT, LLC.’s debts with his personal account.
        9. Defendant is a mere conduit or alter-ego of the Supplementary Defendant used to evade
           and defraud creditors such as the Plaintiff.
Case 9:18-cv-81288-WPD Document 74-1 Entered on FLSD Docket 03/27/2020 Page 4 of 4



  FURTHER AFFIANT SAYETH NAUGHT


  I declare under penalty of perjury under the laws of the United States of America that the
  foregoing is true and correct, executed on this 27th day of March, 2020.

  ___________________________
  Andre G. Raikhelson
  Attorney for Plaintiff
